This opinion is subject to administrative correction before final disposition.




                                  Before
                        KING, GASTON, and BAKER
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Joshua C. GREENE
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 202000003

                             Decided: 12 May 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                       Terrance J. Reese (arraignment)
                             Kyle Phillips (trial)

   Sentence adjudged 10 September 2019 by a special court-martial
   convened at Marine Corps Base Camp Lejeune, North Carolina,
   consisting of a military judge sitting alone. Sentence in the Entry of
   Judgment: confinement for 60 days 1 and a bad-conduct discharge.

                               For Appellant:
                 Lieutenant Colonel Michael D. Berry, USMC

                                For Appellee:
                             Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 30 days pursuant
to a pretrial agreement.
              United States v. Greene, NMCCA No. 202000003
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2